Citation Nr: 0809286	
Decision Date: 03/19/08    Archive Date: 04/03/08

DOCKET NO.  04-28 281	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California



THE ISSUE

Entitlement to service connection for a neck disability.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

M. McPhaull, Associate Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from 
November 1978 to August 1979.  This matter is before the 
Board of Veterans' Appeals (Board) on appeal from a May 2004 
rating decision by the Oakland, California Department of 
Veterans Affairs (VA) Regional Office (RO).  The case was 
remanded in February 2007 for further development.


FINDINGS OF FACT

The veteran's neck complaints/injury in service resolved 
without residual disability; a chronic neck disability was 
not manifested in service; arthritis of the neck was not 
manifested in the first postservice year; and the veteran's 
current neck disability is not shown to be related to his 
service, to include injury therein.  


CONCLUSION OF LAW

Service connection for a neck disability is not warranted.  
38 U.S.C.A. §§ 1112, 1113, 1131, 1137, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.	Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies 
to the instant claim.

Upon receipt of a complete or substantially complete 
application for benefits, VA is  required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in his or 
her possession that pertains to the claim.  38 C.F.R. § 
3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

Letters in March 2004 and April 2007 explained what the 
evidence must show to substantiate the claim, and informed 
the veteran of his and VA's responsibilities in claims 
development.  Although complete notice was not provided prior 
to the initial adjudication of the claim, the veteran has had 
ample opportunity to respond and supplement the record and to 
participate in the adjudicatory process after all notice was 
given.  Significantly, the claim was readjudicated after all 
notice was given (See October 2007 supplemental statement of 
the case), and the veteran is not prejudiced by any notice 
timing defect.  A March 2006 letter as well as the April 2007 
letter also provided notice regarding disability ratings and 
effective dates of awards.  See Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).

Regarding VA's duty to assist, all pertinent treatment 
records have been obtained.  The veteran has not identified 
any other treatment for his neck.  Pursuant to the February 
2007 Board remand, the RO arranged for a VA examination in 
May 2007.  VA has met its assistance obligations.  The 
veteran is not prejudiced by the Board's proceeding with 
appellate review.


II.	Factual Background

The veteran's service medical records (SMRs) reveal that from 
January to May 1979, he was seen and treated for injuries 
sustained in a diving accident.  He complained of cervical 
and back pain and numbness of shoulders.  X-rays were 
negative.  On July 1979 examination just prior to his 
separation from service, the veteran did not report neck, 
upper back or shoulder complaints; clinical evaluation of his 
neck and spine was normal.

1997 to 1998 VA treatment records reveal that in August 1998 
the veteran was seen after he was struck from the back on a 
highway a week prior; findings included some tenderness in 
the cervical area.  Cervical spine X-rays revealed 
degenerative joint disease/degenerative disc disease.  The 
veteran was advised to see his chiropractor.

On May 2007 VA examination, the veteran reported that he 
injured his neck operating a water-craft on active duty.  He 
also reported that in 1979 he hit the water with his head 
jumping from a high diving board; there was no loss of 
consciousness at the time.  He stated that he has had pain 
and stiffness in his neck since the accident, but never 
sought follow-up treatment postservice.  On physical 
examination the cervical spine exhibited a normal lordotic 
curve, and there was no significant tenderness of the 
cervical spine.  Range of motion was appropriate.  There was 
no evidence of muscle spasm or guarding.  There were no 
neurological deficits in the upper extremities.  X-rays 
showed degenerative disk disease.  Osteoarthritis with neck 
pain was diagnosed.  The examiner commented:

"It is not uncommon at this age to have osteoarthritis of 
the cervical spine, particularly at the level that [the 
veteran] has, C5-6 and C3-4.  The present thinking on this 
is that although cervical disk degeneration is often 
referred to as a disease, it is really a process of normal 
aging.  It is therefore less likely than not that this is 
a result of his injury while in the Service".

III.	Legal Criteria and Analysis

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.

To establish service connection for a disability, there must 
be medical evidence of a current disability; medical or, in 
certain circumstances, lay evidence of in-service incurrence 
of a disease or injury; and medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury (disability).  Hickson v. West, 13 
Vet. App. 247, 248 (1999).  The determination as to whether 
these requirements are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 
C.F.R. § 3.303(a).

Certain chronic disease, to include arthritis, may be service 
connected on a presumptive basis if manifested to a 
compensable degree within a specified postservice period (1 
year for arthritis).  38 U.S.C.A. §§ 1112. 1113; 38 C.F.R. 
§§ 3.307, 3.309.  

It is clearly shown by the record, and not in dispute, that 
the veteran has current neck disability; cervical arthritis 
and disc disease are diagnosed.  Likewise, it is not in 
dispute, that the veteran sustained a neck injury in service.  
What he must still show to substantiate his claim of service 
connection for a neck disability is that the current neck 
disability is related to the injury in service.  

The veteran's SMRs show that his neck injury in service was 
acute; his associated complaints were transitory; and that 
there was no chronic neck disability as a result of the 
injury.  After the injury occurred, the veteran received 
treatment and returned to duty; no further related complaints 
were noted.  On service separation examination, no neck 
complaints were noted, and clinical evaluation of the neck 
was normal.  Furthermore, there is no evidence that arthritis 
of the neck/cervical spine was manifested in the first 
postservice year.  Accordingly, service connection for a neck 
disability on the basis that such disability was first 
manifested in service and persisted, or on a presumptive 
basis (for neck arthritis as chronic disease under 
38 U.S.C.A. § 1112) is not warranted.

Furthermore, there is no competent evidence that relates the 
veteran's current neck disability to his active 
service/injury therein.  The only competent (medical) 
evidence that specifically addresses this matter, the report 
of a VA examination is against his claim, relating the 
current disability to the aging process.  Significantly also, 
a lengthy time interval between service and the first 
postservice clinical notation of the disability for which 
service connection is sought (here some 19 years) is, of 
itself, a factor for consideration against a finding of 
service connection.  See Maxson v. Gober, 230 F.3d. 1330, 
1333 (Fed. Cir. 2000). As the veteran is a layperson, his own 
opinion relating his current neck disability to injury in 
service is not competent evidence.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  

The preponderance of the evidence is against this claim.  
Accordingly, it must be denied.


ORDER

Service connection for a neck disability is denied.



____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


